Citation Nr: 0729200	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-20 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a rating in excess of 20 percent for 
acromioclavicular joint separation of the right shoulder, 
status post surgical repair, with degenerative changes 
(service-connected right shoulder disability).

6.  Entitlement to an effective date earlier than September 
27, 2002, for the award of an increased rating for service-
connected right shoulder disability.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1978 until his retirement in July 1996.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  In May 2007, a hearing before the undersigned 
Acting Veterans Law Judge was held at the RO.  A transcript 
of this hearing is of record.

In addition to the issues listed on the title page of this 
decision, the veteran also perfected appeals as to claims for 
service connection for sinusitis, high cholesterol, viral 
hepatitis, an eye disability, diabetes mellitus and 
headaches.  However, he withdrew these claims in a signed 
statement dated in May 2007.

The issues of entitlement to service connection for 
hypertension, entitlement to a rating in excess of 20 percent 
for service-connected right shoulder disability and 
entitlement to an effective date earlier than September 27, 
2002, for the award of an increased rating for service-
connected right shoulder disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss was not 
manifested in the first post-service year; and any current 
hearing loss disability is not shown to be related to an 
event, injury, or disease in service.

2.  Tinnitus was not manifested in service, and is not shown 
to be related to the veteran's service.

3.  A back disability was not manifested in service, and the 
veteran is not shown to have a current back disability.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2007).

3.  Service connection for a back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With regard to the claims decided herein, the veteran was 
advised of VA's duties to notify and assist in the 
development of the claims in a February 2003 letter (prior to 
the initial rating decision).  This letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  The February 2003 letter also 
specifically informed the veteran to submit any pertinent 
evidence in his possession.  Furthermore, in a March 2006 
letter, he was given notice regarding ratings and effective 
dates of awards, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  He has had ample opportunity to respond to 
these letters and supplement the record.  

Regarding the duty to assist, the RO has on several occasions 
unsuccessfully attempted to obtain complete copies of all of 
the veteran's service medical records.  The veteran was 
advised of this in a November 2003 letter from the RO.  VA 
has a heightened duty to assist the veteran in developing his 
claims since the records have been lost.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The veteran has undergone 
several VA examinations.  The veteran has not identified any 
pertinent medical evidence that remains outstanding.  The 
Board is satisfied that the RO has complied with VA's duty to 
assist the veteran in the development of the facts pertinent 
to his claims.

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a 
veteran served for at least 90 days during a period of war 
and certain chronic diseases such as organic disease of the 
nervous system (to include sensorineural hearing loss as 
organic disease of the nervous system) become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such diseases during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).  Service connection may also be granted for a 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Hearing loss disability is defined by regulation:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 
3.385.

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran maintains that that he was exposed to acoustic 
trauma during field exercises with the 82nd Airborne; he 
stated that he has had hearing loss and constant tinnitus 
since service.  The veteran further maintains that jumping 
from planes during his military service caused him to injure 
his low back.  He reported that he was treated with warm 
packs and muscle relaxants during his military service.  He 
also reported that his back pain continues to this day.  See 
transcript of May 2007 Travel Board hearing.

The veteran served on active duty from July 1978 until his 
retirement in July 1996.  Service personnel records note that 
the veteran served as a weapons operations specialist, and 
later as a pharmacist.  He earned a master parachutist badge.  
An August 1975 enlistment examination report is negative for 
any physical defects.  A December 1991 Medical and Dental 
Preparation for Overseas Movement notes that the veteran's 
service medical records had been lost.  No copies of his 
physicals were available; no history of profiles was 
reported.  It was noted that the veteran met medical fitness 
standards by history.  The veteran's service medical records, 
including a April 1996 retirement examination report, note no 
complaints or findings related to hearing loss, tinnitus, or 
a back disability.  On the authorized audiological evaluation 
in April 1996, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
20
LEFT
0
5
0
5
25

In an August 1996 claim for service connection, the veteran 
made no complaints of bilateral hearing loss, tinnitus, or 
back pain.  

In September 2002, the veteran submitted a claim for service 
connection for, in pertinent part, bilateral hearing loss, 
tinnitus and back pain.

A September 2003 VA audio examination report notes that the 
veteran reported a history of military noise exposure (heavy 
artillery, seven years, and aircraft, three years), but no 
non-military noise exposure.  The veteran also reported a 
history of tinnitus for nine years.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
5
15
30
40
LEFT
-
5
15
20
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The diagnoses were bilateral minimal high-frequency 
sensorineural hearing loss and bilateral constant tinnitus.  
A January 2004 addendum to the examination report notes that 
the veteran's service medical records and claims file were 
reviewed.  The examiner stated, "since the exam at 
retirement from active duty revealed normal audiometric 
thresholds, it would appear most likely that the veteran's 
current hearing loss and tinnitus have both occurred 
subsequent to separation from active duty.  Therefore, it is 
my opinion that it is LESS LIKELY THAN NOT that current 
hearing loss and tinnitus are related to military service."

A September 2003 VA spine examination report notes the 
veteran's reported history of landing on his back after a 
parachute jump.  Examination revealed current complaints and 
findings relative to the neck, but no complaints or findings 
relative to the back.  A January 2004 addendum to the 
examination report notes that the veteran's service medical 
records and claims file were reviewed.  The examiner noted 
that the veteran's service medical records showed no evidence 
of back problems; therefore, "[a]ny current conditions of 
the spine would thus be considered non-service connectable."

With regard to the veteran's claims for service connection 
for hearing loss disability and tinnitus, it is not in 
dispute that the veteran was likely exposed to acoustic 
trauma during his military service.  However, his available 
service medical records do not show that he ever complained 
of problems hearing or tinnitus during service.  No evidence 
of hearing loss disability or tinnitus was reported at any 
time during service including on retirement examination in 
April 1996.  Furthermore, there is no post-service evidence 
of hearing loss complaints in the year following the 
veteran's discharge.  The first post-service evidence of 
hearing loss disability is a September 2003 VA audiological 
assessment.  Consequently, the chronic disease presumptive 
provisions of 38 U.S.C.A. § 1112 [for sensorineural hearing 
loss as organic disease of the nervous system] do not apply.

The veteran has tinnitus and hearing loss disability of the 
right ear as defined by 38 C.F.R. § 3.385; however, no health 
care professional has suggested that such disabilities may be 
related to his service.  In fact, a January 2004 VA medical 
opinion states that, upon review of the veteran's medical 
records, it is less likely than not that the veteran's 
current hearing loss and tinnitus are related to military 
service. 

The only evidence of a nexus between the veteran's current 
tinnitus and hearing loss disability and his military service 
is in his own statements.  This is not competent evidence 
because as the veteran, as a layperson, is not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

With regard to the veteran's claim for service connection for 
a back disability, the veteran's available service medical 
records contain no mention of findings relating to a back 
disability.  Furthermore, an April 1996 retirement 
examination report notes that clinical evaluation of the 
spine was normal.  Moreover, there is no post-service medical 
evidence of a back disability, VA spine examination was 
negative for findings of a back disability, and the veteran 
has not identified any recent treatment for such disability.  
Although the veteran has testified that he suffers from back 
pain, pain alone, without a diagnosed or underlying malady or 
condition, is not a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Accordingly, service connection for a back 
disability is not warranted.  See Gilpin, Brammer, supra.

Because the preponderance of the evidence is against the 
veteran's claims, the doctrine of resolving doubt in his 
favor when the evidence is in relative equipoise does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.

Service connection for a back disability is denied.


REMAND

With regard to the issue of entitlement to service connection 
for hypertension, the veteran's service medical records note 
that he underwent a health risk appraisal in February 1995, 
which noted that the veteran's blood pressure was 144/88.  He 
was advised to regulate his diet and exercise.  He was 
referred for a five-day blood pressure check.  No follow-up 
blood pressure checks are of record.  An April 1996 report of 
medical history notes that following a five-day blood 
pressure check, the veteran lost weight and was 
"successful" in lowering his blood pressure.  A September 
2003 VA endocrine diseases, miscellaneous examination report 
notes the veteran's complaints that his blood pressure has 
been occasionally high since 1979.  Upon examination, blood 
pressure readings were 134/96, 136/98 and 138/98.  The 
impression was hypertensive vascular disease, untreated, 
uncontrolled, secondary to diabetes mellitus.  The veteran 
testified during a May 2007 Travel Board hearing that he had 
received private treatment for his hypertension at "King's 
Daughters" about three-and-a-half years earlier.  
Specifically, he indicated that he was prescribed medication 
for his hypertension.  Since the veteran's complete service 
medical records are not available, any post-service medical 
records become more critical.  In light of the heightened 
duty to assist, see O'Hare, supra, it is incumbent on the RO 
to further seek to obtain these records, and to advise the 
veteran of the critical nature of the records.

With regard to the issue of entitlement to a rating in excess 
of 20 percent for service-connected right shoulder 
disability, the Board notes that the veteran underwent a VA 
examination in May 2003.  At the May 2007 travel Board 
hearing, the veteran testified that his right shoulder 
disability had progressively worsened over the last couple of 
years.  In order to more accurately reflect the current 
severity of the veteran's right shoulder disability, a VA 
examination is required to comply with 38 C.F.R. § 
3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 
(1997).

Finally, in the June 2003 rating decision, the RO granted an 
increased 10 percent rating for the veteran's service-
connected right shoulder disability, effective from September 
27, 2002.  The veteran and his representative submitted a 
statement expressing disagreement with the September 2002 
effective date within one year of the notice (in July 2003); 
it appears that no subsequent SOC has been issued.  Under 
Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board 
must instruct the RO that this issue remains pending in 
appellate status (see 38 C.F.R. § 3.160(c)) and requires 
further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  
In this regard, it is noteworthy that the claim is not before 
the Board at this time and will only be before the Board if 
the veteran files a timely substantive appeal.

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's assistance (i.e., 
by furnishing any necessary authorization 
forms or any additional information 
needed) the RO should obtain complete 
records of treatment and evaluations the 
veteran received from the physician(s) 
who treated him for hypertension since 
his discharge from service in 1996.  The 
veteran should be advised of the critical 
nature of these records, and that 
ultimately it is his responsibility that 
they are secured for the record.  

If any requested records are unavailable, 
or the search for such records otherwise 
yields negative results, it should be so 
documented in the claims file, along with 
an explanation for the negative result 
(records unavailability).

2.  If any medical records obtained 
received suggest a need for any further 
development (e.g. a VA examination to 
obtain an etiology opinion as to any 
current hypertension), the RO should 
arrange for such development.  

3.  The RO should issue an appropriate 
statement of the case in the matter of 
entitlement an effective date prior to 
September 27, 2002 for the award of an 
increased rating for service-connected 
right shoulder disability.  The veteran 
must be advised of the time limit for 
filing a substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if the appeal is 
timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

4.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from his right shoulder 
disability.  The veteran should be 
properly notified of the examination and 
of the consequences of his failure to 
appear.  It is imperative that the claims 
file, and a copy of this Remand, be made 
available to and reviewed by the examiner 
in connection with the examination.

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  In reporting range of motion, 
the examiner should specifically identify 
any excursion of motion accompanied by 
pain.  The physician should be requested 
to identify any objective evidence of 
pain and to assess the extent of any 
pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups).  If feasible, the 
examiner should assess any additional 
functional impairment during flare-ups, 
on repeated use or due to incoordination, 
weakened movement, and/or excess 
fatigability in terms of additional 
degrees of limitation of motion.  If this 
is not feasible, the physician should so 
state.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected right shoulder 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

5.  The RO should then readjudicate the 
matters of entitlement to service 
connection for hypertension and 
entitlement to a rating in excess of 20 
percent for service-connected right 
shoulder disability in light of all 
applicable evidence and in light of all 
pertinent legal authority.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, an 
appropriate SSOC must be furnished and 
the veteran and his representative must 
have opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


